Citation Nr: 0021612	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-51 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service connected 
hepatitis B with gall bladder removal and gastritis, 
currently evaluated as 10 percent disabling, on appeal from 
an initial grant of service connection.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to March 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO declined to increase the disability 
rating for service connected hepatitis B with gall bladder 
removal and gastritis above 10 percent.  The case previously 
came before the Board, and was remanded for additional 
evidentiary development.  The RO completed this development, 
continued the 10 percent rating, and returned the case to the 
Board for appellate review.  In this decision, the Board has 
recharacterized the issue on appeal to comply with the 
opinion by the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals, 
hereinafter "the Court") in Fenderson v. West, 12 Vet. App. 
119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected hepatitis B with gall 
bladder removal and gastritis is manifested by complaints of 
sporadic right upper quadrant abdominal pain, abdominal 
bloating and gas, and objective evidence of a cicatrix of the 
right upper quadrant of the abdomen, with normal liver 
chemistries and negative hepatitis B virus DNA.      


CONCLUSION OF LAW

The criteria for an assignment of an increased rating above 
10 percent for service connected hepatitis B with gall 
bladder removal and gastritis have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.114 Diagnostic Codes 7318, 7345 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for her service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of the veteran's disability, it 
is essential to trace the medical and rating history of the 
disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  In a May 1996 
rating decision, the RO granted service connection for 
hepatitis B, with a 10 percent rating effective April 1, 
1996, the date following service discharge.  The veteran's 
service medical records show that while serving in Korea in 
1984 she was diagnosed with hepatitis B.  She also underwent 
a cholecystectomy, or the removal of her gall bladder, in 
1981.  In her April 1996 initial service connection claim, 
she complained of continuous gastritis and stomach problems.  
The veteran appealed this 10 percent rating.  Subsequent 
rating actions confirmed the 10 percent evaluation, including 
following a January 1999 Board remand.        

As indicated above, the veteran appeals her 10 percent 
disability rating for hepatitis B with gall bladder removal 
and gastritis.  She contends that her condition, manifested 
by yellowing of the eyes, constant worn out feeling, 
abdominal pain and gastritis, warrants a higher evaluation.  
After a review of the record, the Board finds that the 
evidence is against a higher rating for this disability.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The veteran is currently rated under 38 C.F.R. § 4.114, 
Diagnostic Codes (DC) 7345-7318, for infectious hepatitis and 
removal of gall bladder, respectively.  Under DC 7318, 
removal of the gall bladder with severe symptoms rates a 30 
percent evaluation; mild postoperative symptoms rate a 10 
percent evaluation; and a nonsymptomatic postoperative 
condition rates a noncompensable evaluation.   

Under DC 7345, a 100 percent rating is warranted for 
infectious hepatitis with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy.  A 60 percent rating is warranted for hepatitis 
with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue and mental 
depression.  A 30 percent rating is warranted when the 
hepatitis condition includes minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 10 percent 
rating is warranted for a hepatitis condition with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A noncompensable rating is warranted when the 
infectious hepatitis is healed, nonsymptomatic.        

The Board also notes that 38 C.F.R. § 4.114 dictates that 
"[r]atings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation."  Cf. 38 C.F.R. § 4.25 (1999); Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (separate ratings assigned for 
distinct disabilities, to be combined for an overall 
disability rating).  

The most recent VA examinations, conducted by a Board 
Certified Gastroenterologist in June and September of 1999, 
reveal that the veteran complained of mid-upper abdominal 
pain with some radiation into her right upper quadrant, 
described as a "pulling" or "drawing" type of pain.  This 
pain is sporadic, occurring 1-2 times per month during 
lifting, standing or straining activities.  She explained 
that the pain comes on quickly, last a few minutes, resolves 
spontaneously, and is accompanied by mild nausea.  She also 
complained of frequent abdominal bloating and gas, as well as 
frequent hemorrhoidal discomfort.  Her reported 
gastrointestinal history included rectal ulcers and some 
rectal bleeding, occasional chest pain and heartburn reflux-
type symptoms, and blood in her stools that she believes is 
related to hemorrhoids.  

Upon examination, the examiner noted a right upper quadrant 
abdominal surgical cicatrix consistent with the prior gall 
bladder surgery.  The abdomen was soft, bowel sounds were 
normal active, and the examiner found no appreciable 
hepatosplenomegaly.  However, there was some subjective 
tenderness on deep palpation in the epigastrium and right 
upper quadrant, just right of the midline.  No guarding, 
rebound, appreciable hernias or masses were noted.  A digital 
rectal examination revealed no external perianal pathology.  
Stool was brown and occult was negative.  The examiner's 
initial impression was possible chronic hepatitis B, but he 
recommended further tests to evaluate the veteran's hepatitis 
and gastritis condition.

Diagnostic imaging of the abdomen, conducted in August 1999, 
revealed the absence of the gall bladder, compatible with the 
surgical history, but did not reveal any ascites or mass or 
hydronephrosis of the kidneys.  There was no evidence of 
pancreas abnormality or splenomegaly.  The diagnostic 
impression was status post cholecystectomy with no acute 
abnormality noted.               

Continuing the follow-up examination of the veteran in 
September 1999, a sigmoidoscopy and air contrast barium enema 
were normal, suggesting a hemorrhoidal source of the rectal 
bleeding.  An abdominal ultrasound revealed no hepatic 
parenchymal abnormalities and no ductal dilation, and was 
normal for someone post-cholecystectomy.  The veteran's 
Hepatic Panel showed normal liver chemistries, hepatitis B 
virus DNA was negative, and anti-hepatitis B, E antibody was 
present, which was consistent with the non-replication of 
hepatitis B.  The examiner wanted to conduct a further 
evaluation to see if the veteran was now immune to hepatitis 
B, but the veteran refused.  The examiner concluded, based on 
the lack of continued evaluation, that the veteran possibly 
had chronic hepatitis B.  However, the examiner also stated 
that if the hepatitis condition is chronic it is presently in 
a non-replicated phase.  The examiner also stated that he 
could not conclude whether the veteran currently has 
gastritis without having the veteran submit to an endoscopy.       

Based on this evidence, the Board does not find that an 
increased rating is warranted.  A 30 percent rating under DC 
7318 requires a severe condition following removal of the 
gall bladder.  As described from the August 1999 abdominal 
diagnostic imaging tests, the veteran's status post gall 
bladder removal showed no acute abnormalities.  The September 
1999 abdominal ultrasound was judged to be normal for someone 
who has had his or her gall bladder removed.  The veteran's 
upper abdominal pain, which has not been medically associated 
with the gall bladder removal, is described by the veteran as 
occurring 1-2 times per month, for a few minutes at a time.  
The only other symptoms that the veteran associates with her 
gall bladder removal condition are frequent abdominal 
bloating and gas.  However, the evidence does not show that 
these symptoms have been associated with the postoperative 
gall bladder condition.  In assessing whether these symptoms 
equate to a "severe" or "mild" gall bladder condition, 
this evidence is, at worst, best describes mild symptoms.  
Nothing in the evidence suggests the presence of severe 
symptoms due to a postoperative gall bladder condition.  
Therefore, the 10 percent rating under DC 7318 would be more 
appropriate.  

However, the Board reiterates that under 38 C.F.R. § 4.114, a 
single evaluation is assigned, and not combined, under the DC 
that best reflects the disability picture.  Therefore, the 
Board considers other relevant DC sections, for hepatitis B 
and gastritis.  In looking at the next higher, 30 percent, 
criteria under DC 7345 for infectious hepatitis, the Board 
finds that this level of disability is not shown by the 
evidence.  There is no evidence of liver damage from the most 
recent VA examinations.  While the veteran complains of 
gastrointestinal disturbances, normal liver chemistries and 
negative hepatitis B virus DNA do not support a finding of 
any level of liver damage.  The Board acknowledges that the 
VA examiner from 1999 could not determine whether the veteran 
was free of the hepatitis virus and now immune to the 
disease.  Regardless, the evidence does not support a rating 
increase under DC 7345 to the 30 percent level.  Therefore, 
the 10 percent rating remains the most appropriate rating 
under this code section.         

The Board also notes that an increased rating is not 
warranted for the veteran's gastritis symptoms under DC 7307.  
There is no evidence of small nodular lesions, as required 
for a 10 percent evaluation, let alone multiple small eroded 
or ulcerated areas, as required for a 30 percent evaluation.   

Because this is an appeal of an initial rating decision, the 
Board must consider not only the most recent medical evidence 
but also the previous medical evidence regarding the 
veteran's gall bladder and hepatitis condition, for the 
possibility of a staged rating.  See Fenderson, supra.  The 
August 1996 VA examination report shows that the veteran had 
a thick, wide, healed scar on her right upper quadrant of the 
abdomen from her cholecystectomy.  The veteran reported no 
existing problems with her hepatitis B condition.  Following 
examination, the diagnostic assessment was history of 
hepatitis B, not active; normal liver function tests at this 
time.  Nothing in this evidence suggests a plausible basis to 
establish a staged rating greater than 10 percent for any 
period of time since the veteran's service discharge.  Thus, 
the Board must conclude that a single 10 percent rating 
remains the most appropriate rating for the veteran's 
hepatitis B and removal of gall bladder condition with 
gastritis condition.     

This 10 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this low back disability.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  In this case, the statement of the case 
reflects that the RO considered the provisions of 38 C.F.R. 
§ 3.321.  Consequently, the Board will consider whether the 
veteran's increased rating claim warrants the assignment of 
an extraschedular rating under those provisions. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 100 
percent, exists in the Schedule that anticipates greater 
disability from a hepatitis and gall bladder removal 
condition.  However, as indicated above, the record does not 
establish a basis to support a higher rating for this 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The record does not show that the veteran has required 
frequent periods of hospitalization for either her hepatitis 
or postoperative gall bladder condition.  Also, it is not 
shown that this condition has markedly interfered with her 
employment.  Therefore, the Board finds that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

Entitlement to an increased rating for hepatitis B with gall 
bladder removal and gastritis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

